Atkinson, J.
A wife instituted suit for divorce on the ground of cruel treatment, praying for custody of two minor children, and for alimony. The judge, under the pleadings and evidence, did not err at an interlocutory hearing in awarding the custody of the children to the wife, and in granting temporary alimony including attorney’s fees. Nor was the amount which the judge allowed excessive.

Judgment affirmed.


Russell, G. J., Beak, P. J., and Gilbert and Bell, JJ., concur.

M. B. Eubanks, for plaintiff in error.
Porier & Mebane, contra.